 


109 HR 3007 IH: Combating Terrorism Financing Act of 2005
U.S. House of Representatives
2005-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3007 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2005 
Ms. Hart introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To combat terrorism financing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Combating Terrorism Financing Act of 2005. 
2.Increased penalties for terrorism financingSection 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) is amended— 
(1)in subsection (a), by deleting $10,000 and inserting $50,000; and 
(2)in subsection (b), by deleting ten years and inserting twenty years. 
3.Terrorism-related specified activities for money laundering 
(a)Amendments to RICOSection 1961(1) of title 18, United States Code, is amended— 
(1)in subparagraph (B), by inserting section 1960 (relating to illegal money transmitters), before sections 2251; and 
(2)in subparagraph (F), by inserting section 274A (relating to unlawful employment of aliens), before section 277. 
(b)Amendments to Section 1956(c)(7)Section 1956(c)(7)(D) of title 18, United States Code, is amended by— 
(1)inserting , or section 2339C (relating to financing of terrorism) before of this title; and 
(2)striking or any felony violation of the Foreign Corrupt Practices Act and inserting any felony violation of the Foreign Corrupt Practices Act, or any violation of section 208 of the Social Security Act (relating to obtaining funds through misuse of a social security number). 
(c)Conforming amendments to sections 1956(e) and 1957(e) 
(1)Section 1956(e) of title 18, United States Code, is amended to read as follows: 
 
(e)Violations of this section may be investigated by such components of the Department of Justice as the Attorney General may direct, and by such components of the Department of the Treasury as the Secretary of the Treasury may direct, as appropriate, and, with respect to offenses over which the Department of Homeland Security has jurisdiction, by such components of the Department of Homeland Security as the Secretary of Homeland Security may direct, and, with respect to offenses over which the United States Postal Service has jurisdiction, by the Postal Service. Such authority of the Secretary of the Treasury, the Secretary of Homeland Security, and the Postal Service shall be exercised in accordance with an agreement which shall be entered into by the Secretary of the Treasury, the Secretary of Homeland Security, the Postal Service, and the Attorney General. Violations of this section involving offenses described in paragraph (c)(7)(E) may be investigated by such components of the Department of Justice as the Attorney General may direct, and the National Enforcement Investigations Center of the Environmental Protection Agency.. 
(2)Section 1957(e) of title 18, United States Code, is amended to read as follows: 
 
(e)Violations of this section may be investigated by such components of the Department of Justice as the Attorney General may direct, and by such components of the Department of the Treasury as the Secretary of the Treasury may direct, as appropriate, and, with respect to offenses over which the Department of Homeland Security has jurisdiction, by such components of the Department of Homeland Security as the Secretary of Homeland Security may direct, and, with respect to offenses over which the United States Postal Service has jurisdiction, by the Postal Service. Such authority of the Secretary of the Treasury, the Secretary of Homeland Security, and the Postal Service shall be exercised in accordance with an agreement which shall be entered into by the Secretary of the Treasury, the Secretary of Homeland Security, the Postal Service, and the Attorney General.. 
4.Assets of persons committing terrorist acts against foreign countries or international organizationsSection 981(a)(1)(G) of title 18, United States Code, is amended— 
(1)by striking or at the end of clause (ii); 
(2)by striking the period at the end of clause (iii) and inserting ; or; and 
(3)by inserting the following after clause (iii): 
 
(iv)of any individual, entity, or organization engaged in planning or perpetrating any act of international terrorism (as defined in section 2331) against any international organization (as defined in section 209 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4309(b)) or against any foreign Government. Where the property sought for forfeiture is located beyond the territorial boundaries of the United States, an act in furtherance of such planning or perpetration must have occurred within the jurisdiction of the United States.. 
5.Money laundering through hawalasSection 1956 of title 18, United States Code, is amended by adding at the end the following: 
 
(j) 
(1)For the purposes of subsections (a)(1) and (a)(2), a transaction, transportation, transmission, or transfer of funds shall be considered to be one involving the proceeds of specified unlawful activity, if the transaction, transportation, transmission, or transfer is part of a set of parallel or dependent transactions, any one of which involves the proceeds of specified unlawful activity.  
(2)As used in this section, a dependent transaction is one that completes or complements another transaction or one that would not have occurred but for another transaction.. 
6.Technical and conforming amendments relating to the usa PATRIOT Act 
(a)Technical corrections 
(1)Section 322 of Public Law 107–56 is amended by striking title 18 and inserting title 28. 
(2)Section 5332(a)(1) of title 31, United States Code, is amended by striking article of luggage and inserting article of luggage or mail. 
(3)Section 1956(b)(3) and (4) of title 18, United States Code, are amended by striking described in paragraph (2) each time it appears. 
(4)Section 981(k) of title 18, United States Code, is amended by striking foreign bank each time it appears and inserting foreign bank or financial institution. 
(b)Codification of Section 316 of the USA PATRIOT Act 
(1)Chapter 46 of title 18, United States Code, is amended— 
(A)by inserting at the end the following: 
 
987.Anti-terrorist forfeiture protection 
(a)Right to contestAn owner of property that is confiscated under this chapter or any other provision of law relating to the confiscation of assets of suspected international terrorists, may contest that confiscation by filing a claim in the manner set forth in the Federal Rules of Civil Procedure (Supplemental Rules for Certain Admiralty and Maritime Claims), and asserting as an affirmative defense that— 
(1)the property is not subject to confiscation under such provision of law; or 
(2)the innocent owner provisions of section 983(d) apply to the case. 
(b)EvidenceIn considering a claim filed under this section, a court may admit evidence that is otherwise inadmissible under the Federal Rules of Evidence, if the court determines that the evidence is reliable, and that compliance with the Federal Rules of Evidence may jeopardize the national security interests of the United States. 
(c)Clarifications 
(1)Protection of rightsThe exclusion of certain provisions of Federal law from the definition of the term civil forfeiture statute in section 983(i) shall not be construed to deny an owner of property the right to contest the confiscation of assets of suspected international terrorists under— 
(A)subsection (a) of this section; 
(B)the Constitution; or 
(C)subchapter II of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedure Act). 
(2)Savings clauseNothing in this section shall limit or otherwise affect any other remedies that may be available to an owner of property under section 983 or any other provision of law.; and 
(B)in the chapter analysis, by inserting at the end the following: 
 
 
987. Anti-terrorist forfeiture protection. 
(2)Subsections (a), (b), and (c) of section 316 of Public Law 107–56 are repealed. 
(c)Conforming amendments concerning conspiracies 
(1)Section 33(a) of title 18, United States Code is amended by inserting or conspires before to do any of the aforesaid acts. 
(2)Section 1366(a) of title 18, United States Code, is amended— 
(A)by striking attempts each time it appears and inserting attempts or conspires; and 
(B)by inserting , or if the object of the conspiracy had been achieved, after the attempted offense had been completed. 
7.Technical corrections to financing of terrorism statute Section 2332b(g)(5)(B) of title 18, United States Code, is amended by inserting ) after 2339C (relating to financing of terrorism. 
8.Cross reference correctionSection 5318(n)(4)(A) of title 31, United States Code, is amended by striking National Intelligence Reform Act of 2004 and inserting Intelligence Reform and Terrorism Prevention Act of 2004. 
9.Amendment to amendatory languageSection 6604 of the Intelligence Reform and Terrorism Prevention Act of 2004 is amended [,effective on the date of the enactment of that Act]— 
(1)by striking Section 2339c(c)(2) and inserting Section 2339C(c)(2); and  
(2)by striking Section 2339c(e) and inserting Section 2339C(e). 
10.Designation of additional money laundering predicate Section 1956(c)(7)(D) of title 18, United States Code, is amended— 
(1)by inserting , or section 2339D (relating to receiving military-type training from a foreign terrorist organization) after section 2339A or 2339B (relating to providing material support to terrorists); and 
(2)by striking or before section 2339A or 2339B.  
 
